CULLEN, Commissioner.
This case, involving the eligibility of the children of James Noble to receive grants of public assistance as “needy” children, is identical with that of Barnes v. Turner, Ky., 280 S.W.2d 185 except as to the nature of the physical disabilities of the father of the children. Here, the father, 38 years of age, has suffered the loss of the lower part of one leg, and an injury to the knee and ankle of the other leg, the latter injury being correctible by surgery which the father has declined to undergo. As in the Turner case, he is limited as to the kinds of employment he can engage in, but he is capable of some kinds of employment.
For the reasons set forth in the opinion in the Turner case, we think the Department of Economic Security correctly ruled that' Noble is not so incapacitated as to make his children eligible for aid under KRS 205.010(5).
The motion for an appeal is sustained and the judgment is reversed, with directions to enter judgment sustaining the decision of the Department of Economic Security and the appeal board.